Citation Nr: 1736276	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  10-35 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right hip condition to include as secondary to diabetes mellitus, Type II 

2.  Whether there is new and material evidence has been presented to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder to include PTSD and bipolar disorder.

4.  .Entitlement to service connection for left upper extremity peripheral neuropathy to include as secondary to service-connected diabetes mellitus, Type II.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service with the United States Army from March 1965 to December 1968 with service in the Republic of Vietnam.  He is a recipient of the Air Medal for his Vietnam service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that the Veteran testified before the undersigned Veterans Law Judge in May 2017.  A transcript of that hearing has been associated with the claims file.

Moreover, according to Clemons v. Shinseki, 23 Vet. App. 1 (2009), mental health disability claims should be construed to include any mental health disability or symptoms that may be reasonably encompassed by the claimant's description of the claim.  As discussed below the Veteran was previously denied entitlement to service connection for PTSD and a nervous condition in two separate, final rating decisions.  Accordingly, the Board has recharacterized the Veteran's separate new and material evidence psychiatric claims for bipolar disorder and PTSD as one claim for an acquired psychiatric disorder to include PTSD and bipolar disorder.


The issue of entitlement to service connection for peripheral neuropathy of the left upper extremity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2017 prior to the promulgation of a decision on the issue of entitlement to service connection for a right hip condition, the Veteran withdrew his appeal on the record at his May 2017 Board hearing and through submission of a signed May 2017 statement.

2.  In June 1994, the Board denied service connection for PTSD.

3.  Evidence submitted since the Board's June 1994 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's PTSD claim, and therefore raises a reasonable possibility of substantiating the claim.

4.  In September 1977, the Board denied service connection for a nervous condition.

5.  Evidence submitted since the Board's September 1977 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's nervous condition claim, and therefore raises a reasonable possibility of substantiating the claim.

6.  The Veteran's PTSD, but not his bipolar disorder, is attributable to service.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a right hip condition have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The June 1994 rating decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014).

3.  New and material evidence has been received since the June 1994 rating decision and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The September 1977 rating decision which denied service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2014).

5.  New and material evidence has been received since the September 1977 rating decision and the claim of entitlement to service connection for a nervous condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  The Veteran's PTSD, but not his bipolar disorder, was incurred during active duty service.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Right Hip Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

The Veteran indicated his intent to withdraw the issue of entitlement to service connection for a right hip condition on the record at his May 2017 Board hearing and submitted a signed written statement on May 3, 2017 requesting that the claim be withdrawn from appellate status.  Accordingly, the Board does not have jurisdiction to review the appeal of the Veteran's right hip claim.  As there remain no allegations of errors of fact or law for appellate consideration, the claim is hereby dismissed.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

II. VA's Duty to Notify and Assist

As the Veteran's petition to reopen his claims of nervous condition, PTSD, and claim of service connection for PTSD are, for reasons discussed below, granted, the following discussion of VA's duty to notify and assist applies only to the Veteran's bipolar disorder claim.

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  With regard to the duty to notify, the Board notes that prior to initial adjudication, a January 2011 letter satisfied VA's duty to notify the Veteran of the elements of his service connection claim.  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's service treatment records, personnel records, and relevant post-service treatment records for which dates and contact information are available have been collected.  In this regard, the Board notes that at his May 2017 hearing, the Veteran discussed private psychiatric treatment and state government psychological testing he underwent in the 1970s.  However, the United States Court of Appeals for Veterans Claims (Court) has held that "[t]he duty to assist is not always a one-way street [] . . . if a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, as the Veteran has been provided two separate opportunities to provide release authorizations for the procurement of the private and state government records discussed above, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.  

Additionally, according to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

As the foregoing applies to this case, two VA examination reports and etiology opinions were provided in March 2013 and February 2017.  These examinations were based on in person interview, a thorough review of the claims file, and provide detailed medical history.  The Board acknowledges that these examiners did not ultimately diagnose the Veteran with PTSD, and that the Board is granting entitlement to PTSD on the basis of positive etiology evidence.  However the Board notes that as discussed below, negative and positive medical nexus evidence has been afforded equal probative weight, and the grant of service connection is not due to any technical inadequacy of the examination reports.  As such, the conflicting PTSD nexus findings of record do not undermine the February 2017 etiology opinion with regard to bipolar disorder.  
As for the etiology opinion provided by the March 2013 VA examiner, the Board observes that the examiner indicated that he could not provide an opinion without resort to speculation but did not provide a supporting rationale.  Therefore, the Board cannot afford the March 2013 etiology opinion any probative value, and will only rely on the March 2013 VA examination to the extent that it provides history relevant to the Veteran's claim.  However, the Board notes that the February 2017 VA examiner provided a complete rationale based on current scientific knowledge, his own experience, and the Veteran's reported medical history and claims file, which he discussed in his rationale.  Accordingly, this etiology opinion is adequate for rating purposes.

Moreover, as noted above, the Veteran had a Board hearing before the undersigned Veterans Law Judge in May 2017.  The May 2017 hearing focused on the elements necessary to substantiate the Veteran's claims, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.  See generally Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App. 76 (2012).  Therefore, the Board has met its duty to assist in this regard.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

III. New and Material Evidence for an Acquired Psychiatric Disorder

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  However, pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  In such a case, the claim is reopened and the former disposition of that case is reviewed de novo and readjudicated.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  Here, both the September 1977 nervous condition decision and June 1994 PTSD decision became final because the Veteran did not submit a timely appeal and nor did he submit additional evidence in support of his claim prior to the expiration of the appeal period.  

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Since the September 1977 rating decision a new diagnosis of bipolar disorder has been rendered.  Moreover, since the time of the June 1994 rating decision, a new diagnosis of PTSD has been rendered.  The Board notes that the September 1977 nervous condition denial did not necessarily refute the presence of a nervous condition, a VA examination was not rendered, and diagnoses of bipolar disorder and PTSD were not considered.  As for the Veteran's June 1994 rating decision denying entitlement to PTSD, this was based on the Veteran's lack of combat medals, his failure to appear for a VA examination and his failure to respond to a request corroborating his stressors.  As such, the Veteran's diagnoses of bipolar disorder and PTSD constitute new and material evidence.  As such, reopening of the Veteran's claim for an acquired psychiatric disorder is warranted.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

IV. Entitlement to Service Connection for an Acquired Psychiatric Disorder

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2016); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  38 C.F.R. § 4.125 adopts the diagnostic criteria set forth in The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-V) for medical evaluation of mental disorders, but at the time of the Veteran's claim, 38 C.F.R. § 4.125 was still utilizing the previous DSM edition criteria.  38 C.F.R. § 4.125(a) (2014); Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV).  As such the DSM-IV criteria are applicable to this claim, and if PTSD was diagnosed by a medical professional prior to VA's adoption of the DSM-V criteria, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.

Additionally, if military citation or other supportive evidence establishes that the Veteran engaged in combat with the enemy during service and the claimed stressor is related to that combat, the Veteran's lay testimony alone may substantiate the occurrence of the in-service stressor so long as: (1) the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service; and (2) there is no clear and convincing evidence to the contrary.  38 C.F.R. 3.304(f)(2) (2016); see 38 U.S.C.A. § 1154(b); Gaines v. West, 11 Vet. App. 353 (1998).  To gain the benefit of a relaxed standard for proof of in-service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that the Veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

Credible supporting evidence need not corroborate every detail of a claimed stressor.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997) (holding that corroboration does not require "that there be corroboration of every detail including the appellant's personal participation in the identifying process."); see also Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002) (finding that while the veteran's unit records did not specifically show that he was present during the alleged rocket attacks, "the fact that he was stationed with a unit that was present while such attacks occurred would strongly suggest that he was, in fact, exposed to the attacks.").  As such, the record need only imply the Veteran's participation.  See id. 

Finally, the evidentiary burden of establishing a stressor is reduced when it is related to a fear of hostile military or terrorist activity.  In this situation, if a stressor is related to the Veteran's fear of hostile military or terrorist activity, a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the stressor, in the absence of clear and convincing evidence to the contrary, his lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f)(3). 

"Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  Examples of such events include mortar fire and small arms fire.  Id.  

In this case, the Veteran's DD 214 lists his military occupational specialty (MOS) as an aircraft maintenance crewman.  As noted above, he also received an Air Medal for his service in the Republic of Vietnam, and his personnel records document service in the Republic of Vietnam.  The Veteran's reported active duty stressors as documented by his Board hearing testimony, lay statements, VA treatment records, and VA examination reports are as follows: (1) riding in a "bird dog" observation plan flown by a drunk pilot during which time the pilot blew up two non-combatants cutting grass with a scythe in a freshly cut field; (2) fighting in a rocket attack in which he killed four enemies (the Veteran reported that he recalls seeing the dead bodies but does not remember seeing them as they approached or squeezing the trigger); (3) being involved in a rocket attack in which the Veteran believes he killed an enemy after seeing an "orange glow" that looked like a cigarette prior to a rocket attack and firing his weapon.  Significantly, the Veteran's service treatment records indicate that he was treated for burns of the right arm in February 1968, and that these burns were incurred as a result of a firing flare during a mortar attack.  The Board observes that significant post-service stressors, including the suicide of the Veteran's son, are also well-documented by the record.

In an April 2013 lay statement the Veteran explained that he was a "changed" person when he got back from Vietnam, many things made his heart race, including being touched from behind without warning, loud noises behind him, police sirens, and generally violations of his personal space.  He also explained that he had flashbacks of everything he ever said or did that was wrong including his actions during active service in the Republic of Vietnam.  He then went on the describe nightmares, and waking up with a feeling like his insides were churning and difficulty sleeping.

VA treatment records reflect a current diagnosis of PTSD initially rendered in April 2011.  However, two VA examiners determined that the Veteran was not sufficiently symptomatic on VA examination and that the Veteran's predominant disability was bipolar disorder.  With regard to the most recent February 2017 VA examination the examiner noted that when the Veteran is "actively mentally ill" he has symptoms of depression, mood and motivation disturbances, and chronic sleep impairment, but those symptoms, were not "actively" present on examination because they are currently controlled by medication.  Prior to this examination, a March 2013 VA examiner had indicated that the Veteran was not exhibiting a sufficient level of "avoidance" symptoms.  In contrast, the February 2017 VA examiner determined that the Veteran did meet the avoidance criteria, but also found that the Veteran's occasional symptoms did not cause a clinically significant level of distress or occupational and social impairment.  

However, the Veteran's April 2011 PTSD diagnosis was rendered by a VA psychiatrist who reviewed his reported active duty stressors; this same psychiatrist characterized his PTSD symptoms as mild and also diagnosed the Veteran with bipolar disorder.  Moreover, in a March 2017 letter his treating psychiatrist confirmed that the Veteran's diagnoses of bipolar and PTSD are current and that he is still receiving treatment for those conditions. 

The Board notes that to the extent that the February 2017 VA examiner discusses and ultimately dismisses the Veteran's April 2011 diagnosis of PTSD as documented in his VA treatment records, he states that it was not based on a "clinician's systematic assessment of the diagnostic criteria for PTSD."  However, this conclusion is at odds with the content of the Veteran's April 2011 treatment record diagnosing him with PTSD, which specifically lists bipolar disorder, alcohol abuse disorder, tobacco use disorder, and PTSD as Axis I disorders, and assigns a Global Assessment of Functioning (GAF) score of 58, which is consistent with DSM-IV criteria.  (4th ed. 1994).  Symptoms reported by the Veteran in April 2011 include difficulty falling asleep, dreams and nightmares about his service in Vietnam, a discussion of his stressors in Vietnam to include being attacked, and intrusive thoughts about Vietnam.  The Veteran's mood swings, anger, and irritability were noted to have become stable recently.  Significantly, at the time the Veteran's PTSD diagnosis was confirmed, the Veteran had already commenced treatment include psychotropic medication for his bipolar disorder, and his PTSD was characterized as mild. 

Applying the applicable laws to the facts summarized above, the Board notes that the Veteran's personnel records establish the Veteran's service in the Republic of Vietnam, and his service treatment records corroborate his reported combat-related stressors.  Therefore, in-service incurrence may be presumed.  Additionally, the Veteran has a current diagnosis of PTSD confirmed by a VA treating psychiatrist utilizing the DSM-IV criteria, which are applicable to his claim.  Moreover, multiple VA examiners have found that his reported stressors meet the diagnostic criteria for PTSD.  Although there is conflicting medical nexus evidence in the record with regard to whether the Veteran meets all of the diagnostic criteria for PTSD based on symptom severity, the Board finds that all of the opinions of record are entitled to equal probative weight.  Thus, the Board finds that the evidence of record is sufficiently supportive of entitlement to PTSD.  In this regard, the Board notes that while it acknowledges the findings of the VA examinations of record, because the Board is affording equal probative weight to the Veteran's diagnosis of PTSD rendered on the basis of the Veteran's active duty stressors, the Veteran claim is entitled to the benefit of the doubt.  As such, entitlement to service connection for PTSD is warranted here.  38 U.S.C.A. §§ 1110, 1154(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).

As for the Veteran's diagnosis of bipolar disorder, for the following reasons, the Board finds that the criteria for entitlement to service connection have not been met.

As noted in the Veteran's 1977 rating decision as well as by the Veteran at his May 2017 Board hearing, the Veteran first received psychiatric treatment in 1974 following an incident in which the Veteran was charged with a violent crime that also involved an unsuccessful suicide attempt, and for which supervision and mental health treatment was ordered.  The Veteran provided this information to VA in connection with his 1977 application for service connection for a nervous condition, but did not provide addresses, contact information, or a formal release authorization.  He also indicated that he had previously undergone psychological testing in connection with his pre-1974 employment as a police officer; the Veteran reported that he lost his job as a police officer as a result of his criminal conviction.  Although the Veteran was again provided an opportunity to identify and provide contact information and a release authorization for any outstanding private treatment records in February 2013, he did not do so, and reported at his hearing that he no longer has access to these records due to his divorce to his ex-wife, who disposed of these records after their divorce.

As for the Veteran's service treatment records, the Board acknowledges a September 1967 report of medical history in which the Veteran responded "yes" to prior history of bedwetting and "nervous trouble of any sort."  Upon examination, the examiner noted that the Veteran reported a "past history of mild anxiety," but the Veteran's psychiatric examination was normal.  Prior to this, on the Veteran's March 1965 enlistment examination he had checked "no" for nervous trouble of any sort, but did report being rejected for military service in the past for bed wetting; current bed wetting symptoms were not present at the time of enlistment.  However, there is a notation that the Veteran was seen by a social worker specialist in July 1966; no further details are provided.

There are two relevant etiology opinions of record.  Following the May 2013 VA examination, the VA examiner indicated that on the basis of the foregoing, he could not provide an opinion as to whether the Veteran's bipolar disorder was related to, caused by, or aggravated "over what would have been otherwise expected" by the active duty service, without resort to mere speculation, but did not state why.  As this examiner did not provide a rationale for his etiology opinion as noted above, it is of little probative value.

By contrast, the etiology opinion provided by the February 2017 VA examiner is of probative value.  This examiner acknowledged the Veteran's service treatment records, but noted that there was no scientific evidence that exposure to combat or any other military stressors can cause bipolar disorder and that current scientific knowledge is that bipolar disorder is a condition with a genetic diathesis or pre-disposition.  Given the foregoing, and as the Veteran's service treatment records and lay statements corroborate the examiner's conclusions, the Board finds the February 2017 VA examination probative for the same reasons it found it adequate for adjudicatory purposes.

The Board notes that the Veteran provided some ambiguous May 2017 testimony regarding onset of his bipolar condition.  He stated that his first diagnosis of bipolar disorder was made by VA eight or nine years prior, but that he felt that he had had bipolar disorder for a long time.  Ultimately, the Veteran was unsure whether he had it during his active duty service but reported a long history of cycling through moods of happiness and unhappiness.  He also affirmatively reported that the first time he ever received mental health treatment was in 1974.

As such, the Board notes that despite the fact that the Veteran has a current diagnosis of bipolar disorder, and that there is some evidence of possible mental health symptoms in service, there is insufficient evidence of bipolar disorder, as based on the Veteran's own ambivalent lay statements in regard to his bipolar symptoms, and the lack of medical evidence of a psychiatric disorder until 1974.  Moreover, as stated by the February 2017 VA examiner, based on current scientific knowledge, unlike PTSD, bipolar disorder is not known to be caused by traumatic events such as those experienced by the Veteran during active duty service.  As such, there is insufficient evidence to warrant an award of service connection for bipolar disorder.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).


ORDER

The claim of entitlement to service connection for a right hip condition is dismissed.

The petition to reopen the claim of entitlement to service connection for a nervous condition is granted.

The petition to reopen the claim of entitlement to service connection for PTSD is granted.

Service connection for PTSD is granted.


REMAND

At the Veteran's May 2017 Board hearing, he indicated that he was currently experiencing symptoms of neuropathy in his left upper extremity to include numbness and tingling.  He reported that these symptoms are the same as symptoms that he had in his right upper extremity.  The Board notes that the Veteran is current service-connected for right upper extremity peripheral neuropathy secondary to service-connected diabetes mellitus, Type II.  

A review of the record reveals that although the Veteran was previously examined for bilateral upper extremity peripheral neuropathy in August 2008 and March 2013, neurological examination was normal in 2008 and diabetic neuropathy was not observed in 2013.  However, the Veteran's March 2015 VA examination report and VA treatment records reflect a diagnosis of right upper extremity peripheral neuropathy opined to be due to a combination of diabetes mellitus, type II and former alcoholism, as well as a prescription of gabapentin.  Moreover, the Veteran's most recent peripheral neuropathy examination was limited to his right upper extremity, so left upper extremity testing was not included.  As such, remand of this claim is required for completion of another VA examination to assess the Veteran's left upper extremity and to provide an etiology opinion for any neurological disorders diagnosed.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records related to his neurological symptoms of the left upper extremity and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Schedule the Veteran for a neurological examination with an appropriate clinician for his left upper extremity.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. The examiner must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed upper left extremity neurological condition is proximately due to or the result of his service-connected diabetes mellitus, Type II.  In this regard, the examiner should review and address the findings of the March 2015 VA examination as to the Veteran's right upper extremity peripheral neuropathy.
	
ii. Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left upper extremity condition is aggravated beyond its natural progression by his service-connected diabetes mellitus, Type II during the appeal period.  In this regard, the examiner should review and address the findings of the March 2015 VA examination as to the Veteran's right upper extremity peripheral neuropathy.

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


